Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 06/28/22 has been received and entered. Application No. 15/795,961 of which claims 3, 5, and 10 are canceled. Claims 1, 2, 4, 6-9, and 11-26 are pending in the application, all of which are ready for examination by the examiner.  
Response to Amendment
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections.
This action is made final.

Response to Arguments
I)	Applicant’s arguments with respect to 35 USC 103 rejections of claims 1, 2, 4, 6-9, and 11-26 have been fully considered but are not persuasive.
II)	Regarding 103 rejections, Applicant argues of claims 1, 9, and 17, “the Applicant asserts that the cited combination of references at least does not teach or suggest the view request including a membership specification defining the subset of data to be included in the view, the membership specification comprising an inclusion directive defining data to be included in the view, and an exclusion directive defining data to be excluded from the view… Applicant disagrees that the cited paragraphs of Doan teach or suggest wherein the membership specification further comprises an exclusion directive defining data to be excluded from the view… the Applicant asserts that the cited references, either individually or in combination, further do not teach or suggest a method of providing a data view including receiving a view request for a subset of data in a data storage system, the data tagged with data tags, the view request comprising: a
membership specification defining the subset of data to be included in the view, the
membership specification comprising an inclusion directive defining data to be included
in the view, and an exclusion directive defining data to be excluded from the view”.
Examiner respectfully disagrees. Doan teaches in [0284]-[0285] excluded display types (analogous to data) from the list of possible display candidates for the elimination phase. Furthermore, Figure 47A of Doan teaches the method and concept of including and excluding of display types. Examiner points that the claim recites “an inclusion directive defining data to be included in the view, and an exclusion directive defining data to be excluded from the view” which are two different data where one data to be included and the other to be excluded. Therefore, the combination of Doan, Evans, and Francis teaches the claimed limitations. See the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-9, and 11-26 are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. (U.S. PGPub 2005/0060647; hereinafter “Doan”) in view of Evans et al. (U.S. PGPub 2006/0242164; hereinafter “Evans”) and further in view of Francis et al. (U.S. PGPub 2016/0210297; hereinafter “Francis”).

As per claim 1, Doan discloses a data structure stored in computer memory and defining a view request for viewing a subset of data stored on a data storage system, the data tagged with data tags, the view request comprising:
a membership specification defining the subset of data to be included in the view, the membership specification, and an exclusion directive defining data to be excluded from the view; (See para. 550, wherein method of detecting a user specification of data components to be in included in the data view is disclosed, also See Fig. 30, paras. 665-666, wherein method of searching for views that contain all or subset of the required data components is disclosed, also See Fig. 47A, paras. 284-285, wherein excluded data from the list of possible display candidates for the elimination phase is disclosed; as taught by Doan.)
and a structure specification defining a structure by which the view is to be provided. (See Fig. 12A, paras. 212-213 and 216, wherein method of creating a new data view using a graphical view interface (GUI); as taught by Doan.)
However, Doan fails to disclose an inclusion directive defining data to be included in the view; wherein the structure specification includes a plurality of data tags arranged in a delimited list to control at least one of: directory naming, sort order, file naming, or a directory structure, for the view to be provided.
On the other hand, Evans teaches an inclusion directive defining data to be included in the view; (See Fig. 3, para. 61, wherein a navigation panel of folders and files to user is disclosed; as taught by Evans.)
wherein the structure specification includes a plurality of data tags arranged in a delimited list to control at least one of: directory naming, sort order, file naming, or a directory structure, for the view to be provided, (See Fig. 3, paras. 64-65, wherein tagged items of parent property value, its children property values and list of files results are disclosed, also See Figs. 2A-2B, 5 and paras. 51, 79-80, wherein hierarchy properties, lists, views are disclosed, also See paras. 29 and 51, wherein property data formats, such as value-delimiter-child property value, value-delimiter-grandchild property value, etc. with navigational tools and different views are disclosed; as taught by Evans.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Evans teachings in the Doan system. Skilled artisan would have been motivated to incorporate method for providing user interfaces for storing, searching, navigating, and retrieving data of different files, lists, folders in hierarchical manners taught by Evans in the Doan system for presenting hierarchical data.  In addition, both of the references (Doan and Evans) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of Doan and Evans fails to disclose wherein the data tags act as variables in the delimited list, wherein the data tags are replaced with corresponding values when the delimited list is parsed to provide the view, and wherein at least one of the plurality of data tags in the delimited list is automatically included by the data storage system and at least one of the plurality of data tags in the delimited list is provided by a user of the data storage system.
On the other hand, Francis teaches wherein the data tags act as variables in the delimited list, (See Tables I-V, wherein variables, tags and delimited values are disclosed, also See paras. 82-84 and 92, wherein variables are disclosed; as taught by Francis.)
wherein the data tags are replaced with corresponding values when the delimited list is parsed to provide the view, (See Tables II, wherein tags in which “A tag to indicate frequency that the incoming file is received is defined here, A = Ad hoc is an acceptable value indicating the file can be received at any time” is disclosed; also See paras. 119-120, wherein parsed name values are disclosed; as taught by Francis.)
and wherein at least one of the plurality of data tags in the delimited list is automatically included by the data storage system and at least one of the plurality of data tags in the delimited list is provided by a user of the data storage system. (See para. 18, wherein source data organized using delimited fields and source data being sent from data source device, which is in response to an interaction by a user with the device are disclosed, also See Tables III & IV and para. 108, wherein tags and automatically generated data layout description file and tag names are disclosed; as taught by Francis.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Francis teachings in the combination of Doan and Evans system. Skilled artisan would have been motivated to incorporate method for processing data and identifying filename parameter using a matching filename pattern taught by Francis in the combination of Doan and Evans system for presenting hierarchical data.  In addition, both of the references (Doan, Evans, and Francis) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both of the references highly suggests an expectation of success.

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses wherein the structure comprises a hierarchical structure. (See paras. 8 and 95, wherein presenting hierarchical data is disclosed, also See Fig. 12A, paras. 212-213 and 216, wherein method of creating a new data view using a graphical view interface (GUI); as taught by Doan.)

As per claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses wherein the data stored on the data storage system is associated with a plurality of tags, and the inclusion directive comprises a tag associated with the subset of data. (See para. 428, wherein tags are disclosed; as taught by Doan.)

As per claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses wherein the exclusion directive comprises a tag associated with the subset of data. (See paras. 284-285, wherein excluded data from the list of possible display candidates for the elimination phase is disclosed, also See para. 428, wherein tags are disclosed; as taught by Doan.)

As per claim 7, the rejection of claim 4 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses wherein the inclusion directive further comprises a tag scope limiting the subset of data. (See paras. 284-285, wherein excluded data from the list of possible display candidates for the elimination phase is disclosed, also See para. 428, wherein tags are disclosed; as taught by Doan.)

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Doan and Francis fails to disclose wherein the data stored on the data storage system comprises metadata, and the inclusion directive comprises a metadata attribute associated with the subset of data.
On the other hand, Evans teaches wherein the data stored on the data storage system comprises metadata, and the inclusion directive comprises a metadata attribute associated with the subset of data. (See paras. 25-26 and 56, wherein metadata information and hierarchical properties are disclosed; as taught by Evans.)
See claim 1 above for motivation.

As per claims 9 and 17, Doan discloses a method of providing a data view, the method comprising:
receiving a view request for a subset of data in a data storage system, the data tagged with data tags, the view request comprising: (See Fig. 27, para. 665, wherein view request processor is disclosed, also See para. 162, wherein a tag associated with content is disclosed; as taught by Doan.)
a membership specification defining the subset of data to be included in the view, the membership specification comprising an inclusion directive defining data to be included in the view, and an exclusion directive defining data to be excluded from the view; (See para. 550, wherein method of detecting a user specification of data components to be in included in the data view is disclosed, also See Fig. 30, paras. 665-666, wherein method of searching for views that contain all or subset of the required data components is disclosed, also See Fig. 47A, paras. 284-285, wherein excluded data from the list of possible display candidates for the elimination phase is disclosed; as taught by Doan.)
a structure specification defining a structure by which the view is to be provided; (See Fig. 12A, paras. 212-213 and 216, wherein method of creating a new data view using a graphical view interface (GUI); as taught by Doan.)
a structure specification defining a structure by which the view is to be provided; (See Fig. 12A, paras. 212-213 and 216, wherein method of creating a new data view using a graphical view interface (GUI); as taught by Doan.)
identifying the structure of the view; (See Fig. 12A, paras. 212-213 and 216, wherein method of creating a new data view using a graphical view interface (GUI); as taught by Doan.)
organizing the subset of data in accordance with the structure to construct the view such that the view is mapped to the data storage system; (See Fig. 2 and para. 114, wherein a scheme view mapped into a target view component is disclosed; as taught by Doan.)
and presenting the view. (See para. 97, wherein presenting result which represents a view of the data is disclosed; as taught by Doan.)
However, Doan fails to disclose a structure specification defining a structure by which the view is to be provided, wherein the structure specification includes a plurality of data tags arranged in a delimited list to control at least one of: directory naming, sort order, file naming, or a directory structure, for the view to be provided; identifying the subset of data by comparing the membership specification to data in the data storage system; identifying the structure of the view.
On the other hand, Evans teaches a structure specification defining a structure by which the view is to be provided, (See Fig. 3, para. 61, wherein a navigation panel of folders and files to user is disclosed, also See para. 163, wherein different types of displays and tagged items with children property values are disclosed; as taught by Evans.)
wherein the structure specification includes a plurality of data tags arranged in a delimited list to control at least one of: directory naming, sort order, file naming, or a directory structure, for the view to be provided, (See Fig. 3, paras. 64-65, wherein tagged items of parent property value, its children property values and list of files results are disclosed, also See Figs. 2A-2B, 5 and paras. 51, 79-80, wherein hierarchy properties, lists, views are disclosed, also See paras. 29 and 51, wherein property data formats, such as value-delimiter-child property value, value-delimiter-grandchild property value, etc.  with navigational tools and different views are disclosed; as taught by Evans.)
identifying the subset of data by comparing the membership specification to data in the data storage system; (See paras. 27 and 60, wherein method of comparing properties values in the hierarchical structure is disclosed; as taught by Evans.)
identifying the structure of the view. (See Fig. 3, para. 61, wherein a navigation panel of folders and files to user is disclosed, also See para. 51, wherein navigational tools and different views are disclosed; as taught by Evans.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Evans teachings in the Doan system. Skilled artisan would have been motivated to incorporate method for providing user interfaces for storing, searching, navigating, and retrieving data of different files, lists, folders in hierarchical manners taught by Evans in the Doan system for presenting hierarchical data.  In addition, both of the references (Doan and Evans) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of Doan and Evans fails to disclose wherein the data tags act as variables in the delimited list, wherein the data tags are replaced with corresponding values when the delimited list is parsed to provide the view, and wherein at least one of the plurality of data tags in the delimited list is automatically included by the data storage system and at least one of the plurality of data tags in the delimited list is provided by a user of the data storage system.
On the other hand, Francis teaches wherein the data tags act as variables in the delimited list, (See Tables I-V, wherein variables, tags and delimited values are disclosed, also See paras. 82-84 and 92, wherein variables are disclosed; as taught by Francis.)
wherein the data tags are replaced with corresponding values when the delimited list is parsed to provide the view, (See Tables II, wherein tags in which “A tag to indicate frequency that the incoming file is received is defined here, A = Ad hoc is an acceptable value indicating the file can be received at any time” is disclosed; also See paras. 119-120, wherein parsed name values are disclosed; as taught by Francis.)
and wherein at least one of the plurality of data tags in the delimited list is automatically included by the data storage system and at least one of the plurality of data tags in the delimited list is provided by a user of the data storage system. (See para. 18, wherein source data organized using delimited fields and source data being sent from data source device, which is in response to an interaction by a user with the device are disclosed, also See Tables III & IV and para. 108, wherein tags and automatically generated data layout description file and tag names are disclosed; as taught by Francis.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Francis teachings in the combination of Doan and Evans system. Skilled artisan would have been motivated to incorporate method for processing data and identifying filename parameter using a matching filename pattern taught by Francis in the combination of Doan and Evans system for presenting hierarchical data.  In addition, both of the references (Doan, Evans, and Francis) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both of the references highly suggests an expectation of success.

As per claim 11, the rejection of claim 10 is hereby incorporated by reference, the combination of Doan, Evans, and Francis discloses wherein the data stored on the data storage system is associated with a plurality of tags, and the inclusion directive comprises a tag associated with the subset of data. (See para. 428, wherein tags are disclosed; as taught by Doan.)

As per claim 12, the rejection of claim 10 is hereby incorporated by reference, the combination of Doan, Evans, and Francis discloses wherein the exclusion directive comprises a tag associated with the subset of data. (See para. 428, wherein tags are disclosed, also See paras. 284-285, wherein excluded data from the list of possible display candidates for the elimination phase is disclosed; as taught by Doan.)
As per claim 13, the rejection of claim 12 is hereby incorporated by reference, the combination of Doan, Evans, and Francis discloses wherein the inclusion directive further comprises a tag scope limiting the subset of data. (See Fig. 57, para. 428, wherein tags are disclosed; as taught by Doan.)

As per claim 14, the rejection of claim 9 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses updating the view when changes are made to the subset of data. (See Figs. 5 and 14, paras. 136 and 548, wherein updating data view is disclosed; as taught by Doan.)

As per claim 15, the rejection of claim 11 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses wherein at least one statistic is maintained for the tag associated with the subset of data. (See para. 428, wherein tags are disclosed; as taught by Doan.)

As per claim 16, the rejection of claim 11 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses wherein presenting the view comprises presenting the statistic. (See Fig. 23, para. 660, wherein view statistics is disclosed; as taught by Doan.)

As per claim 18, the rejection of claim 17 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses wherein the data storage device further stores a plurality of tags associated with the data, and wherein the subset of the data is defined by one or more tags. (See para. 428, wherein tags are disclosed; as taught by Doan.)

As per claim 19, the rejection of claim 18 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses statistics engine tracking a statistic for at least one of the one or more tags defining the subset of data. (See para. 428, wherein tags are disclosed, also See Fig. 23, para. 660, wherein view statistics is disclosed; as taught by Doan.)

As per claim 20, the rejection of claim 19 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses wherein the statistic comprises at least one storage space used, growth rate of storage, I/O operations, objects, I/O operations per second, and storage space used per day. (See paras. 226 and 542, wherein schema objects are disclosed; as taught by Doan.)

As per claim 21, the rejection of claim 1 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses wherein the plurality of data tags in the structure specification are in a list, and wherein the structure by which the view is to be provided is ordered by the plurality of data tags in the list according to their respective positions in the list. (See para. 550, wherein method of detecting a user specification of data components to be in included in the data view is disclosed, also See Fig. 30, paras. 665-666, wherein method of searching for views that contain all or subset of the required data components is disclosed, also See Fig. 12A, paras. 212-213 and 216, wherein method of creating a new data view using a graphical view interface (GUI), also See para. 162, wherein a tag associated with content is disclosed; as taught by Doan.)

As per claim 22, the rejection of claim 1 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses wherein the structure specification includes a directory and a data tag of the plurality of data tags, and wherein the structure by which the view is to be provided includes only those data that match the data tag and are in the directory. (See Fig. 30, para. 590, wherein ranking views based on matching of data components is disclosed, also See Fig. 30, paras. 665-666, wherein method of searching for views that contain all or subset of the required data components is disclosed, also See Fig. 12A, paras. 212-213 and 216, wherein method of creating a new data view using a graphical view interface (GUI), also See para. 162, wherein a tag associated with content is disclosed; as taught by Doan.)

As per claim 23, the rejection of claim 1 is hereby incorporated by reference, the combination of Doan, Evans, and Francis further discloses wherein the structure specification includes a first data tag that represents an original file creator of a file and a second data tag that is concatenated to the first data tag, the second data tag representing an original name of the file, the first and second data tags used to format the structure by which the view is to be provided. (See para. 550, wherein method of detecting a user specification of data components to be in included in the data view is disclosed, also See Fig. 30, paras. 665-666, wherein method of searching for views that contain all or subset of the required data components is disclosed, also See Fig. 12A, paras. 212-213 and 216, wherein method of creating a new data view using a graphical view interface (GUI), also See para. 162, wherein a tag associated with content is disclosed; as taught by Doan.)

As per claim 24, the rejection of claim 1 is hereby incorporated by reference, the combination of Doan and Francis fails to disclose wherein the order of the data tags in the delimited list defines the sort order of data in the view to be provided.
On the other hand, Evans teaches wherein the order of the data tags in the delimited list defines the sort order of data in the view to be provided. (See Fig. 3, para. 61, wherein a navigation panel of folders and files to user is disclosed, also See Fig. 3, paras. 64-65, wherein tagged items of parent property value, its children property values and list of files results are disclosed, also See Figs. 2A-2B, 5 and paras. 51, 79-80, wherein hierarchy properties, lists, views are disclosed, also See paras. 29 and 51, wherein property data formats, such as value-delimiter-child property value, value-delimiter-grandchild property value, etc. with navigational tools and different views are disclosed; as taught by Evans.)
See claim 1 for motivation above.

As per claim 25, the rejection of claim 1 is hereby incorporated by reference, the combination of Doan and Francis fails to disclose wherein a directory name in the view to be provided is defined using a literal string concatenated with at least one of the plurality of data tags.
On the other hand, Evans teaches wherein a directory name in the view to be provided is defined using a literal string concatenated with at least one of the plurality of data tags. (See paras. 21 and 87, wherein links to lists, files, folders are disclosed, also See Figs. 4 and 6, para. 73, wherein delimiters are disclosed, also See para. 163, wherein different types of displays and tagged items with children property values are disclosed; as taught by Evans.)
See claim 1 for motivation above.

As per claim 26, the rejection of claim 1 is hereby incorporated by reference, the combination of Doan, Evans, and Francis discloses wherein the delimited list is used to create a hierarchical structure in the view to be provided. (See paras. 8 and 95, wherein presenting hierarchical data is disclosed, also See Fig. 12A, paras. 212-213 and 216, wherein method of creating a new data view using a graphical view interface (GUI); as taught by Doan.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153